UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7048



EUGENE HARRISON; CATHERINE HARRISON,

                                           Plaintiffs - Appellants,

          versus


LIEUTENANT COLCLOUGH; DEPUTY KELLY; ROBERT
REYNOLDS, Corporal; ANTHONY DENNIS, Sheriff,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (3:05-cv-02090-PMD)


Submitted: August 31, 2006                 Decided: September 8, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Harrison; Catherine Harrison, Appellants Pro Se.    James
Miller Davis, Jr., DAVIDSON, MORRISON & LINDEMANN, PA, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Eugene Harrison and Catherine Harrison (“the Harrisons”)

appeal the district court’s order denying relief on their 42 U.S.C.

§ 1983 (2000) complaint.     The district court referred this case to

a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).

The magistrate judge recommended that relief be denied and advised

the Harrisons that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.         Despite this warning, the

Harrisons   failed   to   timely   object   to   the   magistrate    judge’s

recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.           Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).     The Harrisons have waived appellate review by

failing to timely file specific objections after receiving proper

notice. Accordingly, we affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED


                                   - 2 -